FILED
                             NOT FOR PUBLICATION                            MAR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA CALDERON-MIJANGO,                          No. 09-72204

               Petitioner,                       Agency No. A98-570-662

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN and BYBEE, Circuit Judges.

       Maria Calderon-Mijango, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review for substantial evidence factual findings. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We grant in part and deny in part the petition

for review and we remand.

      We recently held that the BIA could not reject "all women in Guatemala" as

a particular social group solely because it was overly broad and internally diverse.

See Perdomo v. Holder, 611 F.3d 662, 669 (9th Cir. 2010) (remanding for further

proceedings). Here, the IJ similarly rejected Calderon-Mijango’s social group

consisting of women in El Salvador as “too large and internally diverse.” We grant

Calderon-Mijango’s petition for review with respect to her asylum and withholding

of removal claims and remand for the BIA to reconsider the claims in light of

Perdomo. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Substantial evidence supports the IJ’s denial of CAT relief because

Calderon-Mijango failed to establish it is more likely than not she will be tortured

by or with the acquiescence of the government of El Salvador. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).


                                          2                                    09-72204
   Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                       3                               09-72204